      Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 1 of 6


 1

 2

 3

 4

 5                    IN THE UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF CALIFORNIA

 7

 8   RAMIRO HUERTA,                       CASE NO. 1:17-cv-01446-EPG
 9                 Plaintiff,             AMENDED SCHEDULING CONFERENCE
                                          ORDER
10
                                          Supplemental
11                                        Initial Disclosures:   September 22, 2021
12                                        Supplemental
                                          Discovery Responses: September 22, 2021
13
                                          Nonexpert
14                                        Discovery Cutoff:      January 14, 2022
15        v.                              Expert
                                          Disclosure Deadline: March 7, 2022
16

17                                        Rebuttal
                                          Expert Disclosure:     April 8, 2022
18
                                          Expert
19                                        Discovery Cutoff:      May 20, 2022
20                                        Dispositive Motion
                                          Filing Deadline:       June 1, 2022
21
                                          Settlement Conf.:      Not Set
22
                                          Pretrial Conf.:        Not Set
23   COUNTY OF TULARE, et al.,
                                          Jury Trial:            Not Set
24                 Defendants.
25

26
27

28
                                          1
           Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 2 of 6


 1               On February 6, 2018, the Court entered a Scheduling Order in this case. (ECF No. 14.)

 2   The Court entered an order on March 26, 2019, granting Defendants’ motion for contempt and

 3   staying the civil case while Plaintiff’s criminal case is pending. (ECF No. 69.) The Court

 4   subsequently vacated all pending deadlines and hearings in light of the stay. (ECF No. 71.)

 5               The Court held a status conference on August 4, 2021, and directed the parties to meet and
     confer regarding a revised schedule through dispositive motions. (ECF No. 82.) On August 12,
 6
     2021, the parties filed a joint scheduling report. (ECF No. 83.) Pursuant to Fed. R. Civ. P. 16(b)
 7
     and the parties’ joint scheduling report, this Court sets a further schedule for this action.1
 8
     I.          Amendment to The Parties’ Pleadings
 9
                 The parties are advised that the filing of motions and/or stipulations requesting leave to
10
     amend the pleadings does not imply good cause to modify the existing schedule. Fed. R. Civ. P.
11
     16 (b) (4); see also Johnson v. Mammoth Recreations, Inc., 975 F. 2d 604, 609 (9th Cir. 1992).
12
     Moreover, any request for amendment under Fed. R. Civ. P. 15(a) must not be: (1) prejudicial to
13
     the opposing party; (2) the product of undue delay; (3) proposed in bad faith; or (4) futile. See
14
     Foman v. Davis, 371 U.S. 178, 182 (1962).
15   II.         Consent to Magistrate Judge
16               The parties have consented to conduct all further proceedings in this case, including trial,
17   before the Honorable Erica P. Grosjean, United States Magistrate Judge.
18   III.        Fed. R. Civ. P. 26(a)(1) and Supplemental Discovery Responses
19               Supplemental initial disclosures and supplemental discovery responses are due
20   September 22, 2021.

21   IV.         Discovery Cutoffs and Limits

22               All non-expert discovery shall be completed no later than January 14, 2022. Initial

23   expert witness disclosures shall be served no later than March 7, 2022. Rebuttal expert witness
     disclosures shall be served no later than April 8, 2022. Such disclosures must be made pursuant
24
     to Fed. R. Civ. P. 26(a)(2)(A), (B) and (C), and shall include all information required
25
     thereunder. In addition, Fed. R. Civ. P. 26(b)(4) and Fed. R. Civ. P. 26(e) specifically apply to
26
     discovery relating to expert witnesses and their opinions. Each expert witness must be fully
27

28   1
         By separate order, the Court has lifted the stay of this case in full.
                                                                      2
          Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 3 of 6


 1   prepared to be examined on all subjects and opinions included in the disclosures. Failure to

 2   comply with these requirements will result in the imposition of appropriate sanctions, including

 3   the preclusion of the expert’s testimony, or of other evidence offered through the expert.

 4              All expert discovery shall be completed no later than May 20, 2022. The parties are

 5   advised that motions to compel must be filed in advance of the discovery deadlines so that the
     Court may grant effective relief within the allotted discovery time. A party’s failure to have a
 6
     discovery dispute heard sufficiently in advance of the discovery cutoff may result in denial of the
 7
     motion as untimely.
 8
     V.         Motion Schedules
 9
                A.       General Information Regarding Filing Motions
10
                The parties are advised that unless prior leave of the Court is obtained before the filing
11
     deadline,2 all moving and opposition briefs or legal memoranda, including joint statements of
12
     discovery disputes, filed in civil cases before Magistrate Judge Grosjean, shall not exceed twenty-
13
     five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page
14
     limits do not include exhibits. When scheduling motions (other than discovery motions) the
15   parties shall comply with Local Rule 230.
16              Counsel or pro se parties may appear and argue motions by telephone, provided a request
17   to so do is made to Michelle Rooney, Magistrate Judge Grosjean’s Courtroom Deputy (unless
18   prior permission has been given by the judge), no later than five (5) court days before the noticed
19   hearing date. Requests can be made by emailing Ms. Rooney at mrooney@caed.uscourts.gov. If
20   the parties are appearing telephonically, each party shall dial 1 (888) 251-2909 and enter access

21   code 1024453.

22                       1.       Informal Discovery Conferences

23              In order to file a discovery motion, including motions pursuant to Fed. R. Civ. P. 37 or 45,
     a party must receive permission from the Court following an informal telephonic discovery
24
     dispute conference. Non-parties challenging a subpoena under Fed. R. Civ. P. 45 are not required
25
     to request an informal conference before filing a motion. A party wishing to schedule such a
26
     conference should contact chambers to receive available dates. The Court will schedule the
27

28   2
         Parties may seek leave through a telephonic conference among all parties and the Court, or by short motion.
                                                                  3
           Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 4 of 6


 1   conference as soon as possible, taking into consideration the urgency of the issue.

 2              Prior to the conference, the parties shall simultaneously file an Informal Discovery

 3   Dispute Letter Brief, outlining their positions regarding the dispute. Such briefs shall be no

 4   longer than three pages single-spaced, and may include up to five pages of exhibits. The parties

 5   are also directed to email their briefs to epgorders@caed.uscourts.gov. The Court will provide
     the date and time the Letter Briefs are due at the time the conference is scheduled.
 6
                At the time of conference, the parties shall dial 1 (888) 251-2909 and enter access code
 7
     1024453. The Court will not issue a formal ruling at that time. Nevertheless, the Court will
 8
     attempt to provide guidance to the parties to narrow or dispose of the dispute. If no resolution can
 9
     be reached without formal motion practice, the Court will authorize the filing of a formal
10
     discovery motion.
11
                2.       Filing a Discovery Motion
12
                If a motion is brought pursuant to Fed. R. Civ. P. 37 or 45, after receiving permission
13
     from the Court, the parties must prepare and file a Joint Statement re: Discovery Disagreement
14
     (“Joint Statement”) as required by Local Rule 251.3 In scheduling such motions, Magistrate
15   Judge Grosjean may grant applications for an order shortening time pursuant to Local Rule
16   144(e). Motions to shorten time will only be granted upon a showing of good cause. If a party
17   does not obtain an order shortening time, the notice of motion must comply with Local Rule 251.
18              A Joint Statement not to exceed twenty-five (25) pages must be filed seven (7) calendar
19   days before the scheduled hearing date. Prior to the filing of the Joint Statement, the parties must
20   meet and confer as set forth in Local Rule 251(b). In addition to filing the Joint Statement

21   electronically, a copy of the Joint Statement in Word format must be sent to Magistrate Judge

22   Grosjean’s chambers via email to epgorders@caed.uscourts.gov. Courtesy copies for any

23   pleading in excess of twenty-five pages (25) (including exhibits) shall also be delivered to
     chambers via US mail, or hand delivery, at the time the Joint Statement is electronically filed.
24
     Motions may be removed from the Court’s calendar if the Joint Statement is not timely filed, or if
25
     courtesy copies are not timely delivered.
26
     ///
27

28   3
         Certain limited exceptions from filing the required Joint Statement are outlined in Local Rule 251(e).
                                                                   4
          Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 5 of 6


 1           B.     Dispositive Motions

 2           All dispositive motions shall be filed no later than June 1, 2022, and will be heard before

 3   Magistrate Judge Erica P. Grosjean, in Courtroom 10. In scheduling such motions, the parties

 4   shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

 5                  1.      Motions for Summary Judgment or Summary Adjudication
             Prior to filing a motion for summary judgment or motion for summary adjudication, the
 6
     parties are ordered to meet and confer, in person or by telephone, to discuss the issues to be raised
 7
     in the motion. In addition to complying with the requirements of Local Rule 260, the parties
 8
     must prepare a Joint Statement of Undisputed Facts, which identifies all relevant facts
 9
     subject to agreement by all parties. The moving party is responsible for filing the joint
10
     statement. In the notice of motion, the moving party shall certify that the parties have met and
11
     conferred as ordered above, or set forth a statement of good cause for the failure to do so.
12
     VI.     Settlement Conference
13
             A settlement conference has not been scheduled at this time.
14
     VI.     Further Dates and Deadlines
15           The Court is only scheduling this case through the dispositive motion deadline. After
16   dispositive motions have been resolved, or if no dispositive motions are filed, the Court will set a
17   further status conference to discuss scheduling a pretrial conference and a trial date.
18   IX.     Request for Bifurcation, Appointment of Special Master, or other Techniques to
19           Shorten
20           Bifurcation has not been requested.

21   X.      Related Matters Pending

22           There are no related matters.

23   XI.     Compliance with Federal Procedures
             All counsel are expected to familiarize themselves with the Federal Rules of Civil
24
     Procedure and the Local Rules of the Eastern District of California and to keep abreast of any
25
     amendments thereto. The Court requires strict compliance with these rules. Sanctions will be
26
     imposed for failure to follow the rules as provided in both the Federal Rules of Civil Procedure
27
     and the Local Rules of the Eastern District of California.
28
                                                        5
       Case 1:17-cv-01446-EPG Document 85 Filed 08/19/21 Page 6 of 6


 1   XII.   Effect of This Order

 2          This order represents the Court and the parties’ best estimated schedule to complete this

 3   case. Any party unable to comply with the dates outlined in this order shall immediately file an

 4   appropriate motion or stipulation identifying the requested modification(s).

 5          The dates set in this Order are considered to be firm and will not be modified absent a
     showing of good cause, even if a stipulation to modify is filed. Stipulations extending the
 6
     deadlines contained herein will not be considered unless they are accompanied by affidavits or
 7
     declarations with attached exhibits, where appropriate, which establish good cause for granting
 8
     the requested relief. Due to the impacted nature of the civil case docket, this Court disfavors
 9
     requests to modify established dates.
10

11
     IT IS SO ORDERED.
12

13      Dated:     August 19, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
